UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4298


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SCOTTY RAY PULLIAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:06-cr-00015-CCE-1)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ames Colby Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN,
Greensboro, North Carolina, for Appellant. Michael A. DeFranco,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Scotty Ray Pulliam appeals the 21-month sentence imposed by

the district court upon revocation of his supervised release.

On    appeal,     Pulliam’s      counsel    has     filed     a   brief    pursuant    to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal but questioning whether

the    district     court    adequately         explained      Pulliam’s     revocation

sentence.        Although notified of his right to do so, Pulliam has

not filed a pro se supplemental brief.                   Our review of the record

reveals     no     error    in     the    district      court’s      explanation       of

Pulliam’s sentence.           See United States v. Webb, 738 F.3d 638,

640 (4th Cir. 2013); United States v. Thompson, 595 F.3d 544,

547 (4th Cir. 2010).

       In   accordance      with    Anders,      we    have    reviewed     the   entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm the district court’s revocation

judgment.        This court requires that counsel inform Pulliam, in

writing,    of    the   right      to    petition     the     Supreme     Court   of   the

United States for further review.                     If Pulliam requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

state that a copy thereof was served on Pulliam.                            We dispense

with oral argument because the facts and legal contentions are

                                            2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     3